EXHIBIT The Brink's Company Richmond, Virginia Key Employees' Deferred Compensation Program as Amended and Restated as of July 11, 2008 TABLE OF CONTENTS Page PREAMBLE 1 ARTICLE IDefinitions 3 ARTICLE IIAdministration 9 ARTICLE IIIDeferral of Cash Incentive Payments 9 SECTION 1.Definitions 9 SECTION 2.Eligibility 10 SECTION 3.Deferral of Cash Incentive Payments 10 SECTION 4.Matching Incentive Contributions 11 SECTION 5.Irrevocability of Election 11 SECTION 6.Conversion of New Deferrals and Matching Incentive Contributions to Brink's Units 11 SECTION 7.Conversion of Existing Incentive Accounts to Brink's Units 12 SECTION 8.Adjustments 13 SECTION 9.Dividends and Distributions 13 SECTION 10.Allocation of Units as of July1, 1994 13 SECTION 11.Minimum Distribution 13 SECTION 12.Adjustment to Units in Connection with Distribution 14 ARTICLE IVDeferral of Salary 14 SECTION 1.Definitions 14 SECTION 2.Eligibility 15 SECTION 3.Deferral of Salary 15 SECTION 4.Matching Salary Contributions 16 SECTION 5.Irrevocability of Election 16 SECTION 6.Conversion of New Deferrals and Matching Salary Contributions to Brink’s Units 17 SECTION 7.Conversion of Existing Incentive Accounts to Brink’s Units 19 SECTION 8.Adjustments 20 SECTION 9.Dividends and Distributions 20 SECTION 10.Minimum Distribution 20 SECTION 11.Adjustments to Units in Connection with Distribution 21 ARTICLE VSuplemental Savings Plan 21 SECTION 1.Definitions 21 SECTION 2.Eligibility 22 SECTION 3.Deferral of Compensation 23 SECTION 4.Matching Contributions 24 SECTION 5.Irrevocability of Election 25 SECTION 6.Conversion of New Deferrals and Matching Contributions to Brink’s Units 25 SECTION 7.Conversion of Existing Incentive Accounts to Brink’s Units 29 SECTION 8.Adjustments 29 SECTION 9.Dividends and Distributions 29 SECTION 10.Adjustment to Units in Connection with Distribution 30 ARTICLE VIDeferral of Performance Awards 30 SECTION 1.Definitions 30 SECTION 2.Eligibility 31 SECTION 3.Deferral of Cash Performance Payments 31 SECTION 4.Irrevocability of Election 31 SECTION 5.Conversion to Units 32 SECTION 6.Adjustments 32 SECTION 7.Dividends and Distributions 32 SECTION 8.Minimum Distribution 33 SECTION 9.Effective Date 33 SECTION 10.Adjustment to Units in Connection with Distribution 33 ARTICLE VIIDistributions 34 SECTION 1.Certain Payments on Termination of Employment 34 SECTION 2.Payments Attributable to Matching Incentive Contributions and Matching Salary Contributions on Termination of Employment 35 SECTION 3.One Time Distribution Under Code Section 409A Transition Relief 36 ARTICLE VIIIDesignation of Beneficiary 36 ARTICLE IXMiscellaneous 37 SECTION 1.Nontransferability of Benefits 37 SECTION 2.Notices 38 SECTION 3.Limitation on Rights of Employee 38 SECTION 4.No Contract of Employment 38 SECTION 5.Withholding 39 SECTION 6.Term, Amendment and Termination 39 Key Employees' Deferred Compensation Program of The Brink's Company As Amended and Restated As of July 11, PREAMBLE The Key Employees' Deferred Compensation Program of The Brink's Company (the "Program"), as amended and restated as of the Distribution Date, is a continuation and improvement of the Program as in effect immediately prior to such date.Effective January 14, 2000, the Program was amended and restated to reflect the exchange of .4848 of a share of Pittston Brink's Group Common Stock for each outstanding share of Pittston BAX Group Common Stock and .0817 of a share of Pittston Brink's Group Common stock for each outstanding share of Pittston Minerals Group
